IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50937
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee


   v.

ANDREW RUIZ

                Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-99-CR-116-1
                        --------------------
                            June 28, 2000
Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Andrew Ruiz appeals the district court’s denial of his

motion to suppress.   Finding no error, we affirm.

     A determination that reasonable suspicion existed to stop a

vehicle is a question of law that this court reviews de novo.

See United States v. Nichols, 142 F.3d 857, 864 (5th Cir. 1998).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50937
                                 -2-

Findings of fact made in this context are reviewed for clear

error.   Id. at 864-65.   The evidence presented at a hearing on a

motion to suppress is viewed in the light most favorable to the

prevailing party, in this case, the government.     Id. at 865.   The

factors that a Border Patrol agent may consider in determining

whether reasonable suspicion exists to stop a vehicle are well

settled, see Nichols, 142 F.3d at 865, and we do not repeat them

here.

     At the time Border Patrol Agent Rodney Hall stopped Ruiz,

Hall was aware that a vehicle had tripped a sensor some 45 miles

north of the border on Highway 67.    Ruiz’s vehicle arrived at a

checkpoint 54 miles north of the border in approximately the time

it took Hall to arrive at the same checkpoint from Marfa, four

miles to the north.   Given this timing and the fact that traffic

was sparse at that time, Hall reasonably could infer that Ruiz’s

vehicle originated at the border.     See United States v. Orozco,

191 F.3d 578, 581 (5th Cir. 1999).

     Highway 67 is a known smuggling route, see United States v.

Villalobos, 161 F.3d 285, 289 (5th Cir. 1998), a point which Ruiz

conceded both in the district court and on appeal.    Although

Agent Hall did not specifically testify that Highway 67 has a

reputation as a smuggling conduit, his overall testimony coupled

with the placement of both a sensor and a checkpoint on Highway

67 indicate that the Border Patrol and Agent Hall consider

Highway 67 to be a smuggling route.

     Contrary to Ruiz’s suggestion, it is unlikely, that a camper

would be utilizing that route between 3:00 and 3:30 a.m. to leave
                             No. 99-50937
                                  -3-

Big Bend National Park.     See id.   Ruiz correctly notes that there

are other towns in the area and that other vehicles may use

Highway 67 for legitimate purposes; however, that does not

diminish the fact that Ruiz was traveling near the border on a

road that leads directly into Mexico.       See id.

     Hall’s testimony that the truck had tinted windows, appeared

to be riding low, and carried a load that could conceal aliens or

contraband further supports a finding of reasonable suspicion, as

does Ruiz’s unusually long stop at the intersection.       See e.g.,

Orozco, 191 F.3d at 578 (weighted-down appearance of vehicle is a

factor agent may consider); Nichols, 142 F.3d at 868 (agent could

consider fact that vehicle paused for an unusually long time at

intersection).   Although, as Ruiz contends, each of these facts

alone would not support a finding of reasonable suspicion, the

individual factors cannot be examined in a vacuum.      Rather, we

look to the totality of the circumstances.       See United States v.

Ibarra-Sanchez, 199 F.3d 753, 758 (5th Cir. 1999).      Behavior that

may be construed as innocent may nevertheless support a finding

of reasonable suspicion.    See United States v. Gomez, 776 F.2d
542, 548 (5th Cir. 1985).    In addition, Hall testified that the

truck was registered in Odessa, which he characterized as a known

staging point for drug and alien smuggling.      This further

supported his suspicion that criminal activity was afoot.

     Finally, we note that the testimony established that Agent

Hall had worked with the Border Patrol for seven years, more than

three of which were spent in Marfa.     Hall was clearly familiar

with the area and with smuggling practices.      When we view the
                          No. 99-50937
                               -4-

facts known to Agent Hall in light of his evident experience, we

conclude that the district court properly determined that

reasonable suspicion existed to justify the stop.

     AFFIRMED.